DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 3, 10, 12, 14, and 16, in the reply filed on 04/19/2021 is acknowledged.
Claims 1-2, 4, 7-9, 11, 13, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOKI et al (US 2009/0253999) in view of Itahashi et al (US 2008/0094777).
Regarding claim 3, AOKI teaches a small electronic device (Fig. 2) comprising: an actuation component (Fig. 2, 23) that operates using an electromagnetic force ([0055]); a power-receiving coil 
However, AOKI fails to teach that the power storage device is formed of a non-magnetic body and includes an exterior body formed of non-magnetic stainless steel, and a protective film formed of a material including at least one of carbon and aluminum is provided in at least a part of a surface of the exterior body which is in contact with an electrolytic solution of the power storage device.
Itahashi teaches that the power storage device (Fig. 1) is formed of a non-magnetic body (stainless steel is known to be non-magnetic [0497]) and includes an exterior body (Fig. 1, 11) formed of non-magnetic stainless steel (stainless steel is known to be non-magnetic [0497]), and a protective film (Fig. 1, 12) formed of a material including at least one of carbon and aluminum ([0465]) is provided in at least a part of a surface of the exterior body (Fig. 1) which is in contact with an electrolytic solution ([0004]) of the power storage device .
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Itahashi to the invention of AOKI, in order to use a known capacitor in the art as intended in a higher level system.
1012 Regarding claim 12, AOKI, as modified by Itahashi, further teaches that an electrode of the power storage device includes at least one of silver oxide, manganese dioxide, lithium cobaltate, lithium manganate, lithium titanate, zinc, carbon, activated carbon (Itahashi [0011]), silicon, silicon monoxide, and lithium as a material.  
151414 Regarding claim 14, AOKI, as modified by Itahashi, further teaches that the power storage device has a coin shape (Itahashi Fig. 1).  
Regarding claim 16, AOKI, as modified by Itahashi, further teaches that the invention is a capsule endoscope (AOKI [0005]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOKI et al (US 2009/0253999) in view of Itahashi et al (US 2008/0094777) in further view of CHAE (US 2018/0259914).
Regarding claim 10, AOKI fails to teach the claim limitations. 
CHAE teaches that the power storage device (Fig. 4, 191) is disposed inside the power-receiving coil (Fig. 4, 195; [0063]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHAE to the invention of AOKI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848